UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54437 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 26-4298300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 629 State Street, Suite 242 Santa Barbara, California 93109 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 966-6566 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated Filer [] Non-accelerated filer[ ] (Do not check if a smaller reporting company)Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes  No x There were 137,955,039 shares of the registrant's common stock, par value $0.001, issued and outstanding as of November 4, 2011. 1 HYPERSOLAR, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements 3 Balance Sheets as of September 30, 2011 (unaudited) and June 30, 2011 3 Statements of Operations for the Three Months ended September 30, 2011 and 2010 (unaudited) 4 Statement of Shareholders’ Equity (Deficit) for the Three Months ended September 30, 2011 (unaudited) 5 Statements of Cash Flows for the Three Months ended September 30, 2011 and 2010 (unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II.Other Information Description Page Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements HYPERSOLAR, INC. (A Develoment Stage Company) BALANCE SHEETS September 30, 2011 June 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Computers and peripherals Less: accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Deposits - Domain, net of amortization $1,122 and $1,033, respectively Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses TOTAL CURRENT LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock, $0.001 par value; 5,000,000 authorized preferred shares - - Common Stock, $0.001 par value; 500,000,000 authorized common shares 137,955,039 and 132,903,091 shares issued and outstanding, respectively Additional Paid in Capital Deficit Accumulated during the Development Stage ) ) TOTAL SHAREHOLDER'S EQUITY TOTAL LIABILITIES AND SHAREHOLDER'S EQUITY $ $ The accompanying notes are an integral part of thse financial statments. 3 HYPERSOLAR, INC. (A Develoment Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on February 18, 2009 For the Three Months Ended through September 30, 2011 September 30, 2010 September 30, 2011 REVENUE $
